Citation Nr: 0425035	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  97-12 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, both hands due to herbicide exposure.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was scheduled for a videoconference Board hearing 
on October 10, 2003; he failed to appear.  Shortly 
thereafter, the veteran called the RO and stated that he did 
not receive notification of the scheduled hearing.  In a 
statement submitted by the veteran in December 2003, he 
indicated that effective July 2003 his address had changed 
and he had notified the RO of this change.  The RO should 
confirm that the veteran's address of record has been updated 
and schedule the veteran for a travel Board hearing as to the 
issues on appeal.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for 
a travel Board hearing as to the issues 
of entitlement to service connection 
for peripheral neuropathy, both hands 
due to herbicide exposure, and 
entitlement to special monthly 
compensation based on the need for 
regular aid and attendance.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




